Per Curiam.

Respondent was admitted to practice April 3, 1939, in the Appellate Division of the Supreme Court, First Department. On June 7, 1961, upon his plea of guilty, he was convicted in the Court of Special Sessions of making loans in violation of sections 340 and 357 of the Banking Law. He co-operated fully with the office of the District Attorney and with the petitioner. It appears that the respondent previously enjoyed a good reputation and has not heretofore been involved in any disciplinary proceedings. However, his actions in this instance clearly constitute unprofessional conduct and cannot be condoned. The respondent should be censured.
Botein, P. J., Rabin, McNally, Stevens and Steuer, JJ., concur.
Respondent censured.